Defendant waived indictment and agreed to be prosecuted by a superior court information charging her with criminal sale of a controlled substance in the third degree and promoting prison contraband in the first degree. In satisfaction of these charges, she pleaded guilty to criminal sale of a controlled substance in the third degree. Under the terms of the plea agreement, she was to be sentenced to 2 to 6 years in prison. She was sentenced accordingly and now appeals.
Defendant contends that her sentence is harsh and excessive. We disagree. The record reveals that defendant has a history of selling narcotic drugs, violated her probation as a result and possessed drugs while being detained in jail. In view of this, as well as the fact that the sentence imposed was agreed to as part of the plea bargain, we find no abuse of discretion or any extraordinary consequences warranting a reduction of the sentence in the interest of justice (see People v Sherald, 45 AD3d 973 [2007], lv denied 10 NY3d 771 [2008]; People v Walker, 38 AD3d 1105, 1106 [2007]).
Cardona, EJ., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.